42.	 I am greatly honored to address the Assembly from this rostrum and to convey to the President and to the Assembly the greetings of the Government and people of Fiji,
43.	Let me hasten to add Fiji's congratulations to the President on his well-deserved election to the high and responsible office that he holds in this world Assembly, and to assure him of my delegation's full support and co-operation. I wish to express also our appreciation for the continuing good work of our dedicated and hard-working Secretary-General and all his staff in guiding this Organization in its efforts to achieve its objectives.
44.	These objectives the maintenance of peace and security and the promotion of economic and social justice are matters of equal concern to every member of the international community, for no nation alone, or group of nations, can singly assure global peace and security. And no nation can any longer afford to live in complete isolation from events in other parts of the world.
45.	We believe that the more universal the membership of this Organization, the more its effectiveness. Accordingly, we welcome into our midst the new Member States of Cape Verde, Sao Tome and Principe, and Mozambique. And we look forward with pleasure to the admission on Friday this week of a fellow Pacific Member State, Papua New Guinea.
46.	For small countries like Fiji, membership of this world body is the logical stage to which we aspire after self-determination. Whether we are Member States or not, we look to the United Nations for recognition and acceptance of our sovereignty and independence. We wish to look to a strong and effective United Nations.
47.	My Government attaches great importance to the universality of membership of this Organization. The United Nations derives its strength and effectiveness from its universality and the support given to it by all its Member States, large and small.
48.	We therefore view with very serious concern developments that lead or tend to lead to a weakening of the role of this body. The Fiji Government will not support any move to expel any Member State which has observed fully and consistently its obligations under the Charter. It is our firm view that any move aimed at dealing with an erring Member State should be considered strictly in accordance with the relevant provisions of the Charter.
49.	The Fiji Government also regards with deep disappointment the recent decisions to deny membership of the United Nations to aspiring nations. At a time when there is a growing identity of interests and an awareness of our interdependence, it is to be regretted that national self-interests continue to hold primacy over the broader interests of the whole international community.
50.	We in Fiji are totally opposed to all forms of discrimination and injustice at any level and in any country. We condemn any Member State which seeks to enlarge its territorial boundary through force and violence. And we shall continue to oppose all forms of nuclear contamination by any country in any environment.
51.	We do not believe that a lasting solution to any of these problems can be brought about by force or by exclusion from the world family of nations. In seeking solutions to the problems arising from differences and conflicts of national interests, we prefer that the international community should actively encourage peaceful accommodation through continuing dialog and constructive discussions among those directly involved.
52.	It is for this reason that Fiji is deeply appreciative of the sincere efforts of the big Powers to narrow areas of disagreement and misunderstanding among them. In the absence of a universal resolve for general and complete disarmament, mankind can only hope to save itself from total self-destruction through purposeful detente.
53.	We also welcome the recent Sinai agreement between Egypt and Israel and we wish to record our warm appreciation of the efforts of all those concerned, including the United States Government. This agreement is a further significant step towards a comprehensive settlement of the complicated and complex Middle East issue. Such a comprehensive settlement must be based on the principles contained in Security Council resolutions 242 (1967) and 338 (1973). In such a settlement, there must be full acceptance of the legitimate rights of the Palestinian people as well as secure borders for all States in the region, including Israel.
54.	My delegation also wishes to express the hope that the Republic of Korea and the Democratic People's Republic of Korea will continue their dialog, guided by the joint North-South communique of 4 July 1972.2 And we would urge this Assembly to consider carefully whether the continued presence of the United Nations Command, or any other authority in its place, in the Korean peninsula stands in the way of peaceful North-South reconciliation and reunification, which both sides want.
55.	There are, of course, other areas in which there are conflicts and tensions between countries and peoples, principally in southern Africa. In our view, the best settlements for all concerned cannot be reached by the use of arms. They can be found only through 550
dialog between the parties directly involved. But dialog and discussion cannot yield positive results unless they are conducted in an atmosphere of open- mindedness, tolerance, trust, undemanding and good will.
56.	These are the principles which guide us in Fiji in our own efforts to maintain peace and harmony in our multiracial society and in our endeavor to promote the well-being of our people in a just and equitable way. They also provide the basis of our approach to our external relationships.
57.	The South Pacific is an area not very well known to many members of this Assembly. Twelve years ago, apart from New Zealand and Australia, there was no other interdependent country in the region. But far-reaching political changes have taken place since then. Western Samoa, Nauru, Tonga, Fiji and Papua New Guinea have all attained independence. The Cook Islands, Niue and the Gilbert and Solomon Islands have all achieved full internal self-government.
58.	In many areas of the world self-determination and independence have beer achieved only after a long and bitter struggle. In the Pacific, however, political progress has been the outcome of a peaceful constitutional process. What has made this possible is a genuine readiness on the part of all those involved to engage in full discussions and consultations in a spirit of mutual understanding and responsiveness to one another.
59.	We in Fyi are firmly committed to upholding the right of subjugated peoples to self-determination and independence, for there can be no lasting peace unless there is an end to political domination and economic exploitation. And it is only when the people are in complete control of their own destiny that they can fully realize their national aspirations and potential.
60.	As an Organization dedicated to the pursuit of global peace and the collective security of mankind, the United Nations must encourage change in the peaceful and orderly way which we ourselves call "the Pacific way".
61.	All of us share a common goal in the need to create an international society founded on respect for international law and order and peaceful co-operation. It is a society in which there is mutual respect among nations without distinction as to size, wealth or power. For unless there is recognition and acceptance of the sovereign right of every nation and people to develop and realize its individuality, there can be no hope for permanent world peace.
62.	We in Fiji take pride in our diversity. Differences in custom, language and beliefs are looked upon as a source of great strength in our multiracial society. Our Constitution ensures the right of adequate representation of every community in our National Assembly. The Constitution also guarantees the fundamental rights and freedoms of every individual in our country.
63.	Fiji, therefore, had no difficulty, upon joining the world community in October 1970, in accepting the preamble of the Charter oF the United Nations which reaffirms their common "faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small". Thus, we welcome the designation by this distinguished Assembly of 1975 as Inter-national Women's Year.
64.	As a country in which every individual  enjoys equality of status and equal opportunity to participate in all aspects of our national life. Fiji also fully supports the aims and objectives of the Declaration and Plan of Action adopted at the World Conference of the International Women's Year.1 held in Mexico from 19 June to 2 July 1975. It is a matter of national pride for us in Fiji that women in our society have long been actively involved, with outstanding dedication, in public service, in setting a fine example of multiracial co-operative effort and in preserving the values of family life in an increasingly permissive and materialistic world.
65.	The deliberate deprivation of basic human rights and freedom is a denial of our common regard for the dignity and worth of the individual. The protection and promotion of fundamental human rights and the ideal of the brotherhood of man must, therefore, be a vital function of this world body. If there is to be positive and effective action, what is needed is an integrated approach on the part of the United Nations as a whole through, perhaps, « human rights council with a commissioner for human rights.
66.	The greatest threat to human liberty today is the continuing uncertainty of the world's economy. Rising prices, falling incomes, declining job opportunities, starvation and economic and social inequality, within and between nations, collectively undermine our national efforts to provide our citizens with the fullest opportunity to realize their right to a decent home, a broad and full education, adequate medical care and worthwhile employment.
67.	In a situation of creeping inflation and spreading unemployment, there is a renewed urgency for immediate action by the international community to give every country and its citizens a fair chance. This calls for a massive commitment to measures to liberate the less fortunate from the vicious circle of poverty and to eradicate the widening disparity of wealth and economic opportunities between the rich and the poor, and between the urban populations and the vast majority who live in the rural ureas.
68.	It is unacceptable that while S300.000 million are disbursed annually in military expenditure, millions of people should continue to live on the verge of starvation. And it is intolerable that 53 percent of the world's population should receive only 30 per cent of the world's income, and that the upper JO per cent of income earners, in poor countries should receive over 40 per cent of the total income.
69.	It is imperative for the peaceful and orderly progress of society and the stability of the international community that there should be a collective commitment to practical measures to help the poor.
70.	In this task, the essential first step is a sympathetic understanding, on the part of the economically powerful nations, of the needs and aspirations of others, and a willingness to transfer essential resources on terms that would allow adequate and sustained positive growth in their economies. At the same time, those with small and less viable economies must accept the axiom that their progress and prosperity lie in self-reliance. We believe that there is a limit to the extent to which one can continue to rely on others for the fulfillment of one's needs and aspirations.
71.	The international community has been preoccupied with the formulation of a new international economic order, a new order to be founded on social and economic justice, an order that would ensure the narrowing of the income gap between the developed and developing nations. Our international development strategy, however, should not be restricted to these two economic groups, for there is an emerging fourth world in the least developed of the developing countries, a group towards which greater efforts should be directed in accordance with their development needs.
72.	The labels and concepts of "developed" and "developing" nations and of "donors" and "recipients" are connotative of a colonial pattern of economic relationships, in which, among other roles, colonies and dependent Territories were looked upon primarily as sources of raw materials for the metropolitan Powers. But in a time when former dependent Territories have swelled the ranks of our Organization as sovereign States, there is the urgent need to adapt existing economic and social relationships to current needs and aspirations.
73.	As long as we have an international order in which the world is divided and graded on political and economic levels, there can be no real progress towards international co-operation. What is needed is a new approach based on co-operation rather than confrontation and a new relationship between equal partners based on mutual respect and helpfulness to one another.
74.	In the South Pacific, we have developed a consensus approach with remarkable success in the South Pacific Forum and its economic arm, the South Pacific Bureau for Economic Co-operation. These are two regional organizations that have been set up out of a common desire on the part of countries, within the region, including New Zealand and Australia, for consultation and co-operation on all matters of concern to the region. In fact, one of the basic functions of the Bureau is to seek to change the pattern of trade relations in the region in which the newly independent island nations were regarded as plantation areas and as markets for manufactured goods.
75.	The same approach, based on a spirit of compromise and accommodation, has been an integral part of the Commonwealth system of regular consultation and co-operation. Indeed, a major outcome of the Commonwealth consensus approach was the joint Commonwealth report on the New International Economic Order submitted at the recent seventh special session of this Assembly.
76.	But perhaps the most significant recent development in our search for a new pattern of international economic relationships is the Lome Convention, signed between the nine-member European Economic Community and the 46 States of Africa, the Caribbean and the Pacific. It is a comprehensive system of relationships based on equality and mutual respect. But it is more than just a trading relationship; it is a partnership between peoples between the peoples of Europe and the peoples of Africa, the Caribbean and the Pacific. It unites the peoples of Africa, the Caribbean and the Pacific in a common approach to their new relationship with the peoples of Europe.
77.	It is this link between peoples that gives the Lome Convention its unique character. For economic and social development concerns the welfare of people, and the ultimate aim of development is to provide every citizen with the maximum opportunity and freedom to fulfill his needs and aspirations. Material abundance and infinite growth are important goals, but improving the qualify of life is more important than simply aiming to achieve a higher growth rate of per capita income.
78.	The objectives of a new international economic order should, therefore, lay greater emphasis on a qualitative improvement than on quantitative growth.
79.	Most of us are plagued with the twin problems of inflation and unemployment because there has been too much emphasis on material growth and expansion. There is, as a result of this growth mentality, a persistent demand for an increased share of the national income, even when there is zero growth in productivity.
80.	But we all know that higher incomes and better living conditions do not necessarily create greater happiness. All too often a rise in the general standard of material welfare has been accompanied by increased delinquency, vandalism, crime and restlessness.
81.	We, in Fiji, have experienced this phenomenon. The emphasis that we placed on promoting industrialization in our five-year development plan that comes to an end at the end of this year has brought new problems. There has been bitter confrontation between labor and capital. There has been a marked increase in urban drift and the related problems of housing, education and unemployment.
82.	In our next development plan, the Fiji Government is giving the highest priority to improving the quality of life in our rural sector. There is much that can be done to make people comfortable in rural areas. This means devoting more resources to the provisions of roads, water supplies and electricity, and to improving education and health facilities for our rural population. In order that their basic needs for food and shelter may be met, they should be encouraged to appreciate the fact that locally-grown food and locally available building materials could be significantly better than imported items. Our aim should be to improve the subsistence economy of the rural sector but not to substitute for it.
83.	As an oceanic nation composed of a group of islands scattered over 100,000 square miles of ocean, and with relatively limited land resources, we must in future rely to an increasing degree on the resources of the sea that surrounds our island group to support our efforts to improve the standard and quality of life of our people.
84.	Fiji, therefore, attaches great importance to the success of the critical negotiations currently taking place within the framework of the Third United Nations Conference on the Law of the Sea. It is our hope and expectation that the Conference will give full recognition to and acceptance of our special need. As an archipelagic State, we fee! it a matter of vital importance to us that we should be permitted to enclose the waters that join the many islands in our archipelago with archipelagic baselines, giving us the right to explore and exploit the resources that abound in these waters. At the same time, we would guarantee the right of passage of other nations through those waters.
85.	We therefore hope that more urgent and concerted efforts will be made during the next session of the Conference towards the early conclusion of a comprehensive treaty. We cannot ignore the possibility that failure to reach early agreement over the rational utilization of two thirds of our planet may lead to unrestrained political and commercial rivalry dangerous for the peace and stability of the world.
86.	Our endeavor to improve the quality of life of our people will continue to be frustrated so long as the environment in which we live is threatened by nuclear pollution. And there cannot be any lasting peace or stability in our world so long as nuclear-weapon tests continue and the armaments race remains uncontrolled and unchecked. There can be no permanency in a peace based on fear of mutually assured self-destruction. Unless nation States renounce war as an instrument of national policy, armed conflicts and the armaments race will continue to be the greatest threat to global peace and prosperity.
87.	The question of disarmament or, rather, the lack of progress in the field of disarmament is a matter of concern for all States, big and small, near and remote. With the unabated arms race and the stockpiling in ever increasing quantities of nuclear and other weapons of mass destruction, no corner of this globe can feel secure from the indiscriminate effects of modern warfare. As Mr. Henry Kissinger has stated, all of us friends, neutrals or adversaries  exist on a small planet threatened with extinction. The enormity of this threat increases year by year, and the halting of the nuclear-arms race is proving to be as difficult as reversing it. Peace based on ever more sophisticated nuclear-weapon superiority cannot endure the test of time nor will it inhibit nations possessing the technical capability from wanting to join the nuclear club.
88.	Disarmament and the regulation of arms have been among the important objectives of the United Nations for the past 30 years and much has been achieved in the last five years. While some important agreements for the limitation and control of armaments have been achieved, the halting or even the limiting of the arms race in either nuclear or conventional weapons has not proved possible. As the Secretary- General states in the introduction to his report to this session of the General Assembly:
"The danger of nuclear proliferation not only remains, but has increased; nuclear testing continues; weapons are increasingly sophisticated and deadly, and the technological arms race continually promises new and more horrible developments." [Aj 100011Add. 1, sect, VIJ I.]
89. Recognizing the horrible prospects for all of us on this planet, the South Pacific Forum, comprising the heads of Government of the self-governing and independent countries of the region, has become increasingly concerned at the absence of agreement on an effective control of the arms race and the lack of substantial progress on a global scale in the achievement of a comprehensive ban on the testing, production, and deployment of nuclear weapons. Encouraged by the Antarctic Treaty prohibiting nuclear explosions in that area, and by the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco) and the Declaration on the De-nuclearization of Africa adopted by the Assembly of Heads of State and Government of the OAU, and by other regional efforts towards the same end, the countries of the South Pacific Forum have taken an increasing interest in the concept of nuclear-weapon-free zones and the importance attached to them as measures to control the nuclear-arms race. Indeed, the Secretary- General, Mr. Kurt Waldheim, in the introduction to his report to this session of the Assembly, has also stated:
"In a period where the widespread knowledge of nuclear technology and huge quantities of fissionable material are becoming available, nuclear- weapon-free zones provide the best and the easiest means whereby non-nuclear-weapon States can, by their own initiative and effort, ensure the total absence of nuclear weapons from their territories and enhance their mutual security". [Ibid.]
90.	It is with that consideration in mind that the member countries of the South Pacific Forum Australia, the Cook Islands, Nauru, New Zealand, Niue, Papua New Guinea, Tonga, Western Samoa and Fiji after their meeting at Nukualofa on 3 July 1975, issued, inter alia, the following communique:
"The Forum reiterated its strong opposition to nuclear weapons tests in all environments and called for renewed international efforts towards a comprehensive nuclear test ban treaty and general and complete disarmament. In particular, the Forum emphasized the importance of keeping the region free from the risk of nuclear contamination and of involvement in a nuclear conflict and commended the idea of establishing a nuclear-free zone in the South Pacific as a means of achieving that aim."
The Forum agreed that it would be desirable for a wider endorsement of the idea to be sought through the adoption of a resolution by the General Assembly and for a study of the feasibility of establishing such a zone to be undertaken.
91.	It is in pursuance of that communique that the delegations of New Zealand and Fiji took the initiative for the inclusion in the agenda of this session of the General Assembly of an item entitled "Establishment of a nuclear-weapon-free zone in the South Pacific" [item 120].
92.	As my colleague Mr. J. A. Walding, the Associate Minister of Foreign Affairs of New Zealand [2356th meeting, para. 228], has already explained from this rostrum, at this stage we are merely seeking an endorsement by the Assembly of the idea of the establishment of a nuclear-weapon-free zone in the South Pacific. In order to find ways and means to implement this idea, the Assembly would invite all countries concerned, including the nuclear-weapon States, to undertake the necessary consultations on the more specific proposals which must obviously follow.
93.	I should make it clear that it is not the intention of my Government to deprive any State, against its will, of its right to free and unimpeded passage in the high seas or the right of innocent passage in other waters. But we will vigorously oppose any emplacement or testing of nuclear weapons within territories in the South Pacific region.
94.	It is the hope of my Government that this Assembly will find it possible to endorse the proposal contained in the draft resolution submitted by the delegations of New Zealand and Fiji [A/10192, annex]. In doing so the Assembly would be recognizing the modest contribution of the South Pacific Forum towards the goal of general and complete disarmament.
95.	It is an initiative that is motivated by a genuine desire of our peoples for an international society in which every individual is assured of his own survival. There can be no permanent peace when the world is faced with the nightmare of nuclear proliferation and self-destruction. At a time when all of us are agreed on the need for a just international economic and social order, real progress can be achieved only when we all accept the fact that the basis for a new international relationship is mutual self-respect, sympathetic understanding and co-operation.
